Citation Nr: 1428778	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  13-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1956 to October 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which increased the Veteran's rating for his service-connected bilateral hearing loss disability from noncompensable to 10 percent effective from the October 2011 date of claim.  

The Veteran presented testimony at a Board hearing in June 2014, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration of it.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for his service-connected bilateral hearing loss disability.  The audiometric testing which was conducted on VA rating examination in January 2012 appears to warrant a 10 percent rating.  However, the Veteran had his ears evaluated by VA in June 2014.  The results of that test suggest an increase in the level of severity, but it is not entirely clear whether all VA protocols for audiological evaluations for compensation purposes were followed.  In light of the results of that testing, the audiologist's report that that day's audiometry results showed some decline in his hearing bilaterally when compared to previous tests results from 2012, and the Veteran's wife's June 2014 testimony that she felt that his hearing had become worse in the past 3 or 4 years, a new VA examination will be conducted, as indicated below.  Although a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected bilateral hearing loss disability.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  Any indicated tests should be accomplished.

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected bilateral hearing loss disability.  The results of audiometric testing which allow the Veteran's bilateral hearing loss disability to be rated in light of 38 C.F.R. § 4.85, 4.86, and 4.87 (2013) should be reported as required.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

2.  Thereafter, readjudicate the Veteran's pending claim in light of the expanded record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



